Jenks, J.:
This is an appeal by the defendants from a judgment entered upon a directed verdict for the plaintiff in her action against the makers of a promissory note. The plaintiff alleged that she was a bona fide holder for value before maturity. The defendants admitted the making, indorsement and delivery of the note, but denied that allegation of the plaintiff, and pleaded payment. The defendants taking the affirmative attempted to show that the note came lawfully into the hands of Levy, to whom they paid the *512note, that the note was abstracted from the possession of Levy, who is dead, by his employee, and given to the latter’s mother, this plaintiff. The defendants insist that the learned court erred in its refusal to submit to the jury the question of the status of the plaintiff, for the reason that it was established, if at all, solely by the testimony of the plaintiff and her son — of whom both were interested witnesses, and the proposition is that the credibility of such testimony must have been submitted to the jury. I think that if this testimony had been adduced by the plaintiff and her son as witnesses for the plaintiff, the court should have submitted the question to the jury under the rule as stated and limited in Hull v. Littauer (162 N. Y. 569) and Second Nat. Bank v. Weston (172 id. 250). But both witnesses were called by the defendants, who, therefore, cannot now contend that the credibility of such witnesses must have been submitted to the jury. (Hamilton v. Forsyth, 77 Hun, 578 ; Hankinson v. Vantine, 152 N. Y. 20, 27.) I think that the application o'f this rule is not affected by the fact that the testimony as to the time of the acquisition of the note was first elicited upon the cross-examination of the witnesses. I think that the party who calls a witness vouches for his credibility in general, and not as to the matters as to which he alone makes inquiry. Wigmore on Evidence (p. 1011) says: “ The guarantee of credibility (if there is one at all) must relate to the witness’ general personal trustworthiness of disposition and emotion, not to the correctness of specific statements of fact; since the latter, as is universally conceded (ante, § 907), may always be shown to be untrue. The guarantee is of the continuing, single quality of trustworthiness, and is therefore inseparable; it either is made or is not made, and it cannot be construed as existing for some statements and not for others.” Although the defendants gave testimony tending to show payments to Levy to be applied upon the note, it also appeared from their testimony that Levy did not jwoduce the note on the occasions of payment, but said that he had mislaid it, that he could not find it, that he would hunt for it and produce it, but that he never did so. When the court directed the verdict there was before it the testimony of the plaintiff and her son, both witnesses called by the defendants, that the son came to the mother shortly,after the making of the note *513and said that his employer, Levy, would sell the note for $l-,000, which was then paid by the plaintiff to her son, who gave the money to Levy, but transferred the note to the plaintiff, who has ever since been the holder thereof. The court was not required to present the question of payment to the jury, inasmuch as the contention was that these payments were made to Levy as the owner of the note (not as the representative of the plaintiff) without any proof tending to show that he was then the holder thereof, and there is no proof that the moneys thus paid ever came into the hands of the plaintiff. If the testimony of the plaintiff and her son were true, then the payments, if made, were made to Levy after he had parted with the note to a iona fide holder for value and before maturity. The defendants may suffer in that they did not protect themselves by insisting upon the production of the note, or by some proof that Levy was then the holder thereof, but that is their fault.
I think that the judgment must be affirmed, with costs.
Woodward, Hooker and Bioh, JJ., concurred; G-aykor, J., concurred in result in separate memorandum.